Citation Nr: 0728271	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-32 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel 


INTRODUCTION

The veteran had active duty service from March 1973 to 
December 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that in May 2005 the veteran submitted 
additional evidence after the August 2004 Statement of the 
Case.  In the August 2007 Informal Hearing Presentation, the 
veteran's representative waived the right to consideration of 
the additional evidence by the agency of original 
jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran's December 1972 entrance examination is negative 
for any complaints or diagnosis of a back disability.  
October 1973 service medical records show that the veteran 
complained of back pain.  November 1973 service medical 
records indicate the veteran received an injection to treat 
his back and complained that his back still bothered him.  An 
undated service medical record also reflects that the veteran 
complained of back pain.  A March 1975 reserve duty service 
medical record shows that the veteran stated that he had 
recurrent back pain. 

The veteran submitted July and August 1995 private medical 
records referring to his back condition.  More recently, July 
2003 private medical records reflect that the veteran 
complained of back spasms.  September 2003 private medical 
records show that the veteran complained of low back pain.  
October 2003 private medical records reflect that the veteran 
was found to have disc bulges, a central protrusion, and that 
he has undergone a laminectomy in areas of his back.  The 
October 2003 private medical records also referred to "prior 
lumbar surgery" in the veteran's medical history.  
Additionally, the veteran submitted a June 2004 statement 
from his physician stating that it is possible that the 
veteran's current back problems are related to an in-service 
injury.  

The veteran has reported a continuity of symptomatology since 
service.  In a September 2003 statement, the veteran claims 
he has suffered from a back condition since 1973.  The 
veteran also submitted June 2004 letters from his wife and a 
long-time friend confirming that he has suffered from a back 
condition since 1973.  For purposes of triggering VA's duty 
to provide an examination, a veteran is competent to report 
symptoms, and to report a continuity of symptomatology.  
Duenos v. Principi, 18 Vet. App. 512 (2004); Charles v. 
Principi, 16 Vet. App. 370 (2002). 

The veteran has not been afforded a VA examination, to 
include an opinion, in connection with his claim.  The record 
contains evidence of in-service back complaints, a current 
back disability, and lay evidence that the veteran has had 
continuous back pain since his discharge from service.  There 
is also a medical opinion indicating that it is possible that 
the veteran's current back disability is related to service.  
Further development is needed to determine the etiology of 
the veteran's current back disability.  Therefore, the 
veteran should be scheduled for a VA examination, to include 
an opinion.


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA examination of the back for the 
purpose of determining the etiology of 
his service-connected back disability.  
It is imperative that the veteran's 
claims file be made available to the 
examiner for review in connection with 
the examination.  In this regard, the 
examiner should state whether he has 
reviewed the claims file, including the 
veteran's service medical records.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veteran's current low back 
disorder, including the likelihood that 
it was medically caused by any incident 
of service.  In this regard, the examiner 
should address whether it is at least as 
likely as not (at least a 50 percent 
probability) that the veteran's current 
back disability is related to service, to 
include the complaints of back pain in 
service.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  

The examiner must provide a complete 
rationale for all opinions expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include 
all evidence received since the August 
2004 statement of the case and 
readjudicate the claim for service 
connection.  If any of the benefits 
requested on appeal are not granted, 
the RO should issue an SSOC, which must 
contain notice of all relevant action 
taken on the claims, to include a 
summary of all of the evidence added to 
the record since the August 2004 SOC.  
A reasonable period of time for a 
response should be afforded.

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



